Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 1 of 34 Page ID #:1



  1   Kathryn Diemer, Esq. (CA SBN 133977)
      DIEMER & WEI, LLP
  2   100 West San Fernando Street Suite 555
      San Jose, California 95113
  3   Tel: (408) 971-6270
      Email: kdiemer@diemerwei.com
  4
      Jason R. Klinowski, Esq.
  5
      E-mail: jklinowski@wallacejordan.com
  6   (Pro Hac Vice Forthcoming)
      WALLACE JORDAN RATLIFF
  7
      & BRANDT LLC
  8   800 Shades Creek Parkway, Suite 400
      Birmingham, Alabama 35209
  9
      Tel: (205) 847-0371
 10
      Attorneys for Sun Hong Foods, Inc.
 11

 12                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 13
                               WESTERN DIVISION
 14
      SUN HONG FOODS, INC.,                          CIVIL CASE NO. 2:19-cv-10121
 15

 16                            Plaintiff,
 17   v.                                                       COMPLAINT
 18
      OUTSTANDING         FOODS,   INC.,
 19
      WILLIAM “BILL” GLASER, and DAVID
 20   “DAVE” ANDERSON, each individually,
      and DOES 1 through 10.
 21

 22                             Defendants.
 23

 24         For its Complaint, the plaintiff respectfully states as follows:
 25

 26
 27

 28
                                                 1
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 2 of 34 Page ID #:2



  1                                                    THE PARTIES
  2
                 1.       Sun Hong Foods, Inc. (“Plaintiff” or “Sun Hong”) is a California
  3

  4   corporation with offices located at 1105 W. Olympic Blvd., Montebello, California

  5   90640.
  6
                 2.       Plaintiff buys and sells wholesale quantities of perishable agricultural
  7

  8   commodities (hereinafter “Produce”) in both interstate and foreign commerce.
  9              3.       Plaintiff trades in fresh fruit and vegetable commodities that the United
 10
      States Department of Agriculture (“USDA”) expressly recognizes as commodities
 11

 12   covered under the provisions of the Perishable Agricultural Commodities Act, 1930,
 13   as amended, 7 U.S.C. §§ 499a-499t (2016) (“PACA”).
 14
                 4.       At all times relevant hereto, Plaintiff was engaged, directly or indirectly,
 15

 16   in the business of purchasing and/or selling Produce in wholesale or jobbing
 17   quantities and, therefore, is a “dealer” of Produce as defined by PACA.
 18
                 5.       At all times relevant hereto Plaintiff operated its business under a valid
 19

 20   PACA License, which the USDA issued and has identified as License No.:
 21
      20160693.1
 22
                 6.       Defendants are:
 23

 24                       (a)      Outstanding Foods, Inc. (“Company” or “Outstanding Foods”) is
 25
                                   a Nevada corporation with its principal place of business located
 26
 27

 28   1
          A true and correct copy of Plaintiff’s PACA license is attached hereto as Exhibit A.
                                                                    2
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 3 of 34 Page ID #:3



  1                    at 615 Hampton Drive, C101, Venice, California 90291. At all
  2
                       times relevant to this action, Company:
  3

  4                          (i)     operated, conducted, and otherwise was engaged in

  5                                  or carried on the business of buying and selling
  6
                                     Produce in interstate or foreign commerce;
  7

  8                          (ii)    purchased or received Produce (i.e., King Oyster
  9                                  Mushrooms) in California from or on behalf of, inter
 10
                                     alia, Plaintiff;
 11

 12                          (iii)   committed certain tortious acts, as set forth herein,
 13                                  within the State of California;
 14
                             (iv)    sold Plaintiff’s Produce within, inter alia, the State
 15

 16                                  of California and in the ordinary course of its
 17                                  Produce related business; and
 18
                 (b)   William “Bill” Glaser (“Glaser”), a resident of California, is or
 19

 20                    was an officer, director, or shareholder of Company and in a
 21
                       position to exercise dominion and control over Company at all
 22
                       times relevant to this action and otherwise participated in the
 23

 24                    tortious conduct or other wrongs set forth herein. Glaser is listed
 25
                       as an officer of the Company on the Company’s 2019 annual
 26
                       report filed with the Nevada Secretary of State and the Statement
 27

 28
                                                3
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 4 of 34 Page ID #:4



  1                              of Information filed with the California Secretary of State on
  2
                                 December 31, 2018.2
  3

  4                     (c)      David “Dave” Anderson (“Anderson”) a resident of California, is

  5                              or was an officer, director, or member of Company and in a
  6
                                 position to exercise dominion and control over Company at all
  7

  8                              times relevant to this action and otherwise participated in the
  9                              tortious conduct or other wrongs set forth herein. Anderson has
 10
                                 held himself out to be the Company’s Executive Chef & Co-
 11

 12                              Founder3 with Glaser.
 13                     (d)      Does 1 through 10, (hereinafter referred to as “Does”), inclusive,
 14
                                 are sued in this complaint under fictitious names. Their true
 15

 16                              names and capacities are unknown to Plaintiff. When their true
 17                              names and capacities are ascertained, Plaintiff will amend this
 18
                                 complaint by inserting their true names and capacities in this
 19

 20                              complaint.
 21
                        (e)      Plaintiff is informed and believes and thereon alleges that at all
 22
                                 times material to this complaint, each of the defendants, both
 23

 24                              those named and those identified as does, in addition to acting for
 25

 26
      2
        A true and correct copy of the Statement of Information filed with the California Secretary of State is attached hereto
 27   as Exhibit B.
      3
        A true and correct copy of Anderson’s LinkedIn Profile showing his affiliation to the Company and his title as
 28   “executive chef and co-founder” is attached hereto as Exhibit C.
                                                                  4
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 5 of 34 Page ID #:5



  1                      himself, herself, or itself, and his, her or its own behalf
  2
                         individually, is and was acting as the agent, servant, employee
  3

  4                      and representative of, and with the knowledge, consent and

  5                      permission of, and in conspiracy with, each and all of the
  6
                         defendants and within the course, scope and authority of the
  7

  8                      agency’s service, employment, representation and conspiracy.
  9                      Plaintiff further alleges on information and belief that the acts of
 10
                         each of the defendants were fully ratified by each and all of the
 11

 12                      defendants. Specifically and without limitation, Plaintiff alleges
 13                      on information and belief that the actions, failure to act, breaches,
 14
                         conspiracy, and misrepresentations alleged herein and attributed
 15

 16                      to one or more of the specific defendants were approved, ratified,
 17                      and done with the cooperation and knowledge of each and all of
 18
                         the defendants.
 19

 20         7.    Glaser and Anderson shall hereinafter be collectively referred to as
 21
      “Principals.”
 22
            8.    Company and Principals and Does shall hereinafter be collectively
 23

 24   referred to as “Defendants.”
 25
            9.    At all times relevant hereto, Company bought and sold wholesale
 26
      quantities of Produce in interstate and foreign commerce as Plaintiff’s Produce
 27

 28   originated from the People’s Republic of China and was delivered to Company at its
                                                 5
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 6 of 34 Page ID #:6



  1   contract processor in Montebello, California or placed in cold storage at Defendant’s
  2
      direction.
  3

  4             10.     At all times relevant hereto, Company was engaged, directly or

  5   indirectly, in the business of purchasing or selling Produce in wholesale or jobbing
  6
      quantities as a review of the bill of ladings shows that Company bought, inter alia,
  7

  8   32,000 11-pound boxes of King Oyster Mushrooms, which adds up to 352,000
  9   pounds of mushrooms. Id. Thus, the Produce transaction between Company and
 10
      Plaintiff involved a ton-lot shipment of Produce because the shipment weighed in
 11

 12   excess of 2,000 pounds. Therefore, Company is a “dealer” of Produce as defined by
 13   PACA.
 14
                11.     The USDA provides a list of perishable agricultural commodities
 15

 16   covered under PACA4, which includes mushrooms.
 17             12.     Plaintiff sold to Defendants, and Defendants bought from Plaintiff,
 18
      perishable agricultural commodities comprising of King Oyster Mushrooms. See
 19

 20   Chart and Invoices, attached hereto and incorporated herein as Exhibit D. As such,
 21
      Defendants’ Produce transactions with Plaintiff involved Produce the USDA
 22
      expressly recognizes as covered commodities under PACA.
 23

 24             13.     At all times relevant hereto, Company acted or failed to act by and
 25
      through its Principals.
 26
 27

 28   4
          See https://www.ams.usda.gov/sites/default/files/media/Commodities%20Covered%20by%20PACA.pdf
                                                            6
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 7 of 34 Page ID #:7



  1          14.   As a dealer of Produce, the acts, omissions, or failures of its Principals,
  2
      employees, or agents constitute acts, omissions, or failures of Company.
  3

  4                             JURISDICTION AND VENUE

  5          15.   The District Court has subject matter jurisdiction over this civil action
  6
      arising under 7 U.S.C. § 499e(b)(2) (“liability may be enforced by … suit in any court
  7

  8   of competent jurisdiction….”) and 7 U.S.C. § 499e(c)(5) (“the several district courts
  9   of the United States are vested with jurisdiction specifically to entertain (i) actions
 10
      by trust beneficiaries to enforce payment from the trust”) of the PACA, pursuant to
 11

 12   28 U.S.C. § 1331 and because this matter involves the interpretation of a federal
 13   statute.
 14
             16.   The District Court also has subject matter jurisdiction over this civil
 15

 16   action pursuant to 28 U.S.C. § 1337 because PACA qualifies as an “Act of Congress
 17   regulating commerce” and several of Plaintiff’s claims herein arise under 7 U.S.C.
 18
      § 499e(b)(2) and 7 U.S.C. § 499e(c)(5).
 19

 20          17.   The Court has supplemental jurisdiction over Plaintiff’s other claims
 21
      pursuant to 28 U.S.C. § 1367(a).
 22
             18.   The Court has in rem jurisdiction over the Plaintiff’s claims pursuant to,
 23

 24   inter alia, 28 U.S.C. § 1655.
 25
             19.   Venue in this district is based on 28 U.S.C. § 1391(b) because a
 26
      substantial part of the events or omissions giving rise to Plaintiff’s claims occurred
 27

 28
                                                  7
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 8 of 34 Page ID #:8



  1   in this district and a substantial part of the property that is the subject of this action
  2
      is or was situated within this district.
  3

  4                                 NATURE OF THE CASE

  5          20.    This is a civil action for monetary and injunctive relief, pursuant to
  6
      which Plaintiff seeks to enforce its rights against the Defendants under both PACA’s
  7

  8   Trust and Unfair Conduct provisions and further seeks to enforce its rights under state
  9   law (e.g., breach of contract, breach of fiduciary duty and tortious interference with
 10
      receipt of trust assets).
 11

 12          21.    As set forth in detail herein, Plaintiff is the holder of a properly perfected
 13   PACA trust claim in the current amount of not less than $453,854.45, plus further
 14
      interest at the statutory rate of 0.41667% per month (5% APR) and costs of collection,
 15

 16   including attorneys’ fees, as sums owing in connection with the Plaintiff’s unpaid
 17   Produce transactions with Company.
 18
             22.    Further, Defendants have committed willful, repeated, and flagrant
 19

 20   violations of Section 2 of PACA (i.e., Unfair Conduct provisions) and, as a direct
 21
      result of said violations, Plaintiff has incurred damages of not less than $453,854.45,
 22
      plus further interest at the statutory rate of 0.41667% per month (5% APR) and costs
 23

 24   of collection, including attorneys’ fees, as sums owing in connection with the
 25
      Plaintiff’s unpaid Produce transactions with Company.
 26
 27

 28
                                                    8
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 9 of 34 Page ID #:9



  1                              FACTUAL ALLEGATIONS
  2
            23.    On or about February 14, 2019, Plaintiff and Company entered into a
  3

  4   Distribution Agreement (the “Agreement”) under which Defendant agreed to

  5   purchase from Plaintiff at least 3200 cases (i.e., $42,400.00) of the King Oyster
  6
      Mushrooms. See Agreement, attached hereto and incorporated herein as Exhibit E.
  7

  8         24.    Under the terms of the Agreement, Defendant could reduce the amount
  9   purchased by giving written notice at least fifty (50) days prior written notice. The
 10
      fifty (50) day lead time was designed to allow Plaintiff to stop shipments from its
 11

 12   overseas grower.
 13         25.    Via letter dated September 19, 2019, Defendants notified Plaintiff of its
 14
      decision to terminate the parties’ Agreement. Plaintiff received Defendants contract
 15

 16   termination notice on September 20, 2019 and resulted in the effective termination
 17   of the Agreement on October 20, 2019. A true and correct copy of Defendants’ notice
 18
      of termination is attached hereto as Exhibit F.
 19

 20         26.    Between August 6, 2019 and October 10, 2019, Plaintiff delivered
 21
      20,960 11-pound boxes of King Oyster Mushrooms to Defendant pursuant to the
 22
      Agreement, which are identified in the chart and unpaid invoices attached hereto and
 23

 24   incorporated herein as Exhibit D.
 25
            27.    Plaintiff sold to Company, and Company purchased from Plaintiff,
 26
      Produce valued at the current aggregate amount of not less than $453,854.45, as set
 27

 28   forth in Exhibit D.
                                                 9
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 10 of 34 Page ID #:10



   1           28.      Because Company purchased and received Produce from Plaintiff in full
   2
       container lots, which each contained approximately 3,200 cases and weighed
   3

   4   approximately 35,200 pounds each, the Produce transactions between Company and

   5   Plaintiff involved wholesale or jobbing quantities of Produce. See Exhibit D.
   6
               29.      Plaintiff’s Produce originated from People’s Republic of China and was
   7

   8   delivered to Company at its contract processor’s plant at 20237 Masa Street, Madera,
   9   California or otherwise was placed into cold storage per Defendants’ direction to
  10
       Plaintiff. See Exhibit D.
  11

  12           30.      Company received and accepted Plaintiff’s Produce in interstate and
  13   foreign commerce.
  14
               31.      Plaintiff issued to Company, and Company received, the invoices
  15

  16   contained in Exhibit D.
  17           32.      As a dealer of Produce, Company possessed a duty to deal fairly with
  18
       Plaintiff and in good faith.5
  19

  20           33.      Company was obligated to promptly pay Plaintiff for the Produce listed
  21
       in Exhibit D within thirty (30) days of the invoice date.
  22
               34.      Plaintiff utilized the invoices listed in Exhibit D to perfect and otherwise
  23

  24   preserve its PACA trust rights in and to each load of Produce listed therein.
  25

  26
  27
       5
         “Good faith,” as used herein, means honesty in fact and the observance of reasonable commercial standards of fair
  28   dealing in the trade. 7 C.F.R. § 46.2(hh).
                                                                10
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 11 of 34 Page ID #:11



   1         35.    Each of Plaintiff’s invoices contained the following language preserving
   2
       its beneficial interest in and to Defendants’ PACA trust assets:
   3

   4                The Perishable Agricultural Commodities listed on this
                    invoice are sold subject to the statutory trust authorized by
   5                section 5(c) of the Perishable Agricultural Commodities
   6                Act, 1930 (7 U.S.C. 499e(c)). The seller of these
                    commodities retains a trust claim over there commodities,
   7                all inventories of food or other products derived from these
   8                commodities, and any receivable or proceeds from the
                    sales of these commodities until full payment is received.
   9
             See Exhibit D.
  10

  11         36.    Each of Plaintiff’s invoices also contained the following language
  12   preserving its rights to recover interest on the unpaid invoices and documenting
  13
       buyer’s agreement to pay all costs of collection, including attorneys’ fees:
  14

  15                Past due accounts subject to interest charge of 1.5% per
                    month (18% annually). Buyer agrees to pay all cost of any
  16                action taken to collection overdue accounts including, but
  17                not limited to court costs, reasonable attorney’s fees and/or
                    costs of collection, shall be borne by purchaser.
  18

  19
             See Exhibit D.

  20         37.    The Company failed to object to Plaintiff’s inclusion of the contract
  21
       language quoted in paragraphs 35-36 above as a material part of the parties’
  22
       agreement.
  23

  24         38.    The contract language quoted in paragraphs 35-36 above represents a
  25
       material part of Plaintiff’s standard contract terms.
  26
  27

  28
                                                  11
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 12 of 34 Page ID #:12



   1            39.      Plaintiff’s inclusion of the contract language quoted in paragraphs 35-
   2
       36 above represent a standard industry practice and, as such, is of no surprise to
   3

   4   Company.

   5            40.      Plaintiff’s inclusion of the contract language quoted in paragraphs 35-
   6
       36 above represents bargained for terms and the sums detailed therein are sums owing
   7

   8   in connection with each Produce transaction.
   9            41.      Plaintiff is an unpaid supplier of Produce because Defendants failed to
  10
       pay for any of the Produce identified in the unpaid invoices contained in Exhibit D.
  11

  12            42.      The Defendants failed to pay or otherwise deliver good funds to the
  13   Plaintiff in the amount set forth in Exhibit D, despite repeated demands from the
  14
       Plaintiff.
  15

  16            43.      At all relevant times hereto, the Company acted by and through its
  17   Principals.
  18
                44.      Additionally, upon information and belief6, Defendants failed to
  19

  20   preserve sufficient funds to fully satisfy all qualified PACA claims, such as Plaintiff’s
  21
       claims for unpaid Produce transactions as asserted in this action.
  22

  23

  24

  25   6
         On or upon “information and belief,” as used herein, means Plaintiff is informed and believes a fact or condition to
       be true and, upon such information and belief, alleges the fact or condition in connection with the instant complaint.
  26   Plaintiff’s information and beliefs are based upon investigation and derived from such sources as: Plaintiff’s
       conversations with Defendants, e-mail correspondence with Defendants, publicly available government documents,
  27   relevant statements or information contained on Defendant owned or controlled websites, Plaintiff’s communications
       with Defendants, Plaintiff and Defendants’ relevant produce transaction documents, documents Defendants provided
  28   Plaintiff, and relevant third party documents.
                                                                 12
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 13 of 34 Page ID #:13



   1          45.    Defendants failed to ensure that Company’s funds were freely available
   2
       to satisfy its outstanding obligations to Plaintiff or other similarly situated Produce
   3

   4   suppliers.

   5          46.    At all times relevant hereto, Company lacked the liquidity or free cash
   6
       flow to pay Plaintiff for any of the shipments of Produce listed in Exhibit D.
   7

   8          47.    Company lacked adequate capitalization to pay its Produce suppliers
   9   and to sustain any losses resulting from its inability to collect upon its own accounts
  10
       receivable.
  11

  12          48.    Defendants      improperly    shifted   the    risk    of    Company’s
  13   undercapitalization or bad debt risk to Plaintiff and its other unpaid Produce
  14
       suppliers.
  15

  16          49.    Upon information and belief, at all times relevant hereto, Company was
  17   insolvent.
  18
              50.    Upon information and belief, at all times relevant hereto, Company’s
  19

  20   liabilities exceeded its assets.
  21
              51.    Upon information and belief, Principals each possessed actual and
  22
       constructive knowledge of Company’s insolvency.
  23

  24          52.    Principals each failed to voluntarily cease business operations and to
  25
       otherwise refrain from receiving and accepting Produce on credit while Company
  26
       was either insolvent or during a time when Company’s liabilities exceeded its assets
  27

  28   or it was unable to pay its undisputed debts when they became due.
                                                  13
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 14 of 34 Page ID #:14



   1                                 COUNT I
   2                       ENFORCEMENT OF THE PACA TRUST
                               COMPANY & PRINCIPALS
   3

   4         53.    Plaintiff re-alleges paragraphs 1 through 52 as though fully set forth

   5   herein.
   6
             54.    The Company and its Principals are each in possession, custody and
   7

   8   control of the Produce Plaintiff sold to Company and all assets derived from the
   9   Defendants’ subsequent sale of that Produce, including, without limitation: (i) food
  10
       or products derived from Produce; (ii) accounts receivable; (iii) proceeds from the
  11

  12   sale of Produce; (iv) cash; (v) any other assets commingled with proceeds of Produce;
  13   and (vi) any other assets acquired or maintained with such proceeds, cash, assets, or
  14
       other trust assets held in the Company’s name (collectively the “PACA Trust Assets”)
  15

  16   for the benefit of Plaintiff and all other similarly-situated PACA trust beneficiaries.
  17         55.    The Company and its Principals failed to deliver to Plaintiff sufficient
  18
       funds from the PACA Trust Assets for any of the shipments of Produce listed in
  19

  20   Exhibit D.
  21
             56.    The Company and its Principals failed to preserve sufficient amounts of
  22
       the PACA Trust Assets to fully satisfy all qualified PACA trust claims, such as the
  23

  24   Plaintiff’s unpaid claims asserted in this action.
  25
             57.    The matters and actions alleged in this Count I constitute a violation by
  26
       Defendants of Section 2 of the PACA.
  27

  28
                                                   14
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 15 of 34 Page ID #:15



   1         58.    As a direct result of the Company and its Principals’ failure to properly
   2
       protect the PACA Trust Assets from dissipation, the Plaintiff has suffered damages
   3

   4   which are covered under the PACA trust in an amount not less than $453,854.45,

   5   plus further interest, costs of handling, storage, and disposition of distressed Produce,
   6
       and costs of collection, including attorneys’ fees, incurred in this action.
   7

   8         59.    On information and belief, additional unknown and unpaid trust
   9   beneficiaries exist. As a result, Plaintiff further seeks the entry of an Order directing
  10
       the Defendants to immediately turn over to the Registry of the Court all assets
  11

  12   impressed with the PACA trust for the benefit of all unpaid trust beneficiaries such
  13   as the Plaintiff herein, thereby creating a fund for the benefit of said trust
  14
       beneficiaries.
  15

  16         WHEREFORE, Plaintiff prays for judgment as set forth below.
  17

  18
                                    COUNT II
                   PACA VIOLATION: FAILURE TO MAINTAIN TRUST
  19                         COMPANY & PRINCIPALS
  20
             60.    Plaintiff re-alleges paragraphs 1- 59 as though fully set forth herein.
  21

  22         61.    Plaintiff and Company entered into no less than seventeen (17)

  23   transactions involving Plaintiff’s sale of Produce to Company and Company’s receipt
  24
       and acceptance of said Produce between May 7, 2019 and October 17, 2019 (the
  25

  26   “Sales Period”). Each of these transactions is identified in Exhibit D.

  27

  28
                                                   15
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 16 of 34 Page ID #:16



   1         62.    During the Sales Period, Company lacked the liquidity or free cash flow
   2
       to pay Plaintiff for the Produce transactions identified in Exhibit D.
   3

   4         63.    During the Sales Period, Company’s PACA Trust Assets were not freely

   5   available to satisfy its outstanding obligations to the Plaintiff or other similarly
   6
       situated PACA trust beneficiaries.
   7

   8         64.    On information and belief, Company issued checks or otherwise made
   9   payments to various entities and individuals during the Sales Period while Plaintiff’s
  10
       Produce related invoices to Company remained unpaid.
  11

  12         65.    On information and belief, Company issued checks or otherwise made
  13   payments to entities and individuals other than its unpaid Produce suppliers,
  14
       including Plaintiff herein, during the Sales Period.
  15

  16         66.    Company’s issuance of checks or other payments to entities and
  17   individuals other than its unpaid Produce suppliers, including the Plaintiff herein,
  18
       during the Sales Period is inconsistent with its obligation to maintain its PACA Trust
  19

  20   Assets freely available to satisfy its obligations to its Produce suppliers.
  21
             67.    Principals each authorized or approved Company’s issuance of checks
  22
       or other payments to entities and individuals other than its unpaid Produce suppliers
  23

  24   during the Sales Period.
  25
             68.    Principals each failed to object or otherwise act to prevent the
  26
       Company’s issuance of checks or other payments to entities and individuals other
  27

  28   than its unpaid Produce suppliers during the Sales Period.
                                                   16
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 17 of 34 Page ID #:17



   1         69.    The matters and actions or inactions alleged in this Count II constitute
   2
       violations by Defendants of Section 2 of the PACA.
   3

   4         70.    As a direct result of the Defendants aforementioned actions and

   5   inactions, Plaintiff has incurred damages in an amount not less than $453,854.45,
   6
       plus further interest, costs of handling, storage, and disposition of distressed Produce,
   7

   8   and costs of collection, including attorneys’ fees, incurred in this action.
   9         WHEREFORE, Plaintiff prays for judgment as set forth below.
  10

  11                                COUNT III
                     PACA VIOLATION (UNFAIR TRADE PRACTICE):
  12
                            FAILURE TO PROMPTLY PAY
  13                             7 U.S.C. § 499b(4)
  14
                                    COMPANY

  15         71.    Plaintiff re-alleges paragraphs 1 through 70 as though fully set forth
  16
       herein.
  17

  18
             72.    As a dealer of Produce, Company possessed a statutory duty to promptly

  19   pay Plaintiff for any and all Produce transactions.
  20
             73.    Throughout the Sales Period, Company received and accepted seven (7)
  21

  22   shipments of Produce. See Exhibit D.

  23         74.    Payment was due to Plaintiff within thirty (30) days of the invoice date.
  24
             75.    Throughout the Sales Period, Company wholly failed to pay Plaintiff
  25

  26   within the applicable payment terms that were in effect at the time of the transactions.

  27

  28
                                                   17
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 18 of 34 Page ID #:18



   1         76.    The Produce related invoices from Plaintiff to Company, which are
   2
       identified in Exhibit D, remain unpaid.
   3

   4         77.    Upon information and belief, at all times relevant hereto, Company

   5   lacked the ability to pay its creditors in the ordinary course of business and was
   6
       insolvent.
   7

   8         78.    The matters and actions or inactions alleged in this Count III constitute
   9   violations by Company of Section 2 of the PACA.
  10
             79.    As a direct result of Company’s failure to pay Plaintiff within terms, the
  11

  12   Plaintiff has incurred damages in an amount not less than $453,854.45, plus further
  13   interest, costs of handling, storage, and disposition of distressed Produce, and costs
  14
       of collection, including attorneys’ fees, incurred in this action.
  15

  16         WHEREFORE, Plaintiff prays for judgment as set forth below.
  17

  18
                                        COUNT IV
                                   BREACH OF CONTRACT
  19                                    COMPANY
  20
             80.    Plaintiff re-alleges paragraphs 1 through 79 as though fully set forth
  21

  22   herein.

  23         81.    Plaintiff and the Company entered the Agreement attached hereto as
  24
       Exhibit E.
  25

  26
  27

  28
                                                   18
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 19 of 34 Page ID #:19



   1         82.    In the Produce transactions, Plaintiff agreed to sell Produce to the
   2
       Company and the Company agreed, inter alia, to purchase, receive, and accept
   3

   4   Produce from Plaintiff.

   5         83.    Plaintiff delivered or otherwise caused all the Produce identified in
   6
       Exhibit D to be delivered to the Company or its agents and has satisfied all conditions
   7

   8   of its contract with Company.
   9         84.    Company received and accepted all of the Produce identified in Exhibit
  10
       D within the State of California.
  11

  12         85.    Company failed to reject or otherwise object to its receipt of any load of
  13   Produce identified in Exhibit D.
  14
             86.    Company failed to pay or otherwise deliver good funds to Plaintiff for
  15

  16   each shipment of Produce identified in the invoices included in Exhibit D within the
  17   applicable payment terms that were in effect at the time of each transaction.
  18
             87.    Upon information and belief, at all times relevant hereto, Company
  19

  20   lacked the ability to pay its creditors in the ordinary course of business and was
  21
       insolvent.
  22
             88.    Plaintiff is an unpaid supplier of Produce holding Produce related
  23

  24   invoices to the Company that remain unpaid.
  25
             89.    As a direct result of Company’s breaches of contract, Plaintiff has
  26
       incurred damages in an amount not less than $453,854.45, plus further interest, costs
  27

  28
                                                  19
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 20 of 34 Page ID #:20



   1   of handling, storage, and disposition of distressed Produce, and costs of collection,
   2
       including attorneys’ fees, incurred in this action.
   3

   4   WHEREFORE, Plaintiff prays for judgment as set forth below.

   5                                   COUNT V
   6                           BREACH OF FIDUCIARY DUTY
                                      PRINCIPALS
   7

   8         90.    Plaintiff re-alleges paragraphs 1 through 89 as though fully set forth
   9   herein.
  10
             91.    At all times relevant to this action, the Principals were each officers,
  11

  12   directors, or shareholders of the Company, and were each in charge of its business
  13   undertakings.
  14
             92.    At all times relevant to this action, Principals each controlled and
  15

  16   managed Company’s operations and each had control over Company’s financial
  17   dealings, including those involving the PACA Trust Assets.
  18
             93.    At all times relevant to this action, the Principals were each in a position
  19

  20   to control and manage Company’s operations and had the ability to control
  21
       Company’s financial dealings, including those involving the PACA Trust Assets.
  22
             94.    At all times relevant to this action, the Principals each had the authority
  23

  24   to direct the payment of Company’s operating funds and otherwise had the power to
  25
       direct the application or disposition of its PACA Trust Assets.
  26
  27

  28
                                                   20
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 21 of 34 Page ID #:21



   1         95.   At all times relevant to this action, the Principals were each in a position
   2
       to influence Company’s application of its operating funds and otherwise had the
   3

   4   power to influence the application or disposition of its PACA Trust Assets.

   5         96.   Upon information and belief, at all times relevant to this action,
   6
       Principals were each authorized signatories on Company’s bank account(s) and
   7

   8   otherwise each had the power to direct the application or disposition of its PACA
   9   Trust Assets.
  10
             97.   As an officer, director, or shareholder of Company, Principals each
  11

  12   possessed a statutory duty to ensure that Company performed all duties, express or
  13   implied, arising out of Company’s undertakings in connection with Company’s
  14
       Produce transactions, which included, inter alia, ensuring Company’s compliance
  15

  16   with its obligations to Plaintiff and others under PACA.
  17         98.   As officers, directors, or shareholders of Company, Principals were each
  18
       in a position to exercise judgment, discretion or control over Company’s operations
  19

  20   and its financial dealings, which included, inter alia, ensuring that Company neither
  21
       acted nor failed to act in any manner that could result in Company’s violation of its
  22
       obligations to Plaintiff and others under PACA.
  23

  24         99.   As officers, directors, or shareholders of Company, Principals each
  25
       knew or should have known of Company’s failure to promptly pay Plaintiff for each
  26
       shipment of Produce identified in Exhibit D.
  27

  28
                                                 21
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 22 of 34 Page ID #:22



   1         100. As officers, directors, or shareholders of Company, Principals each
   2
       possessed the power necessary to counteract or obviate the decisions of Company not
   3

   4   to pay Plaintiff.

   5         101. Because Principals each controlled or were in a position to control
   6
       Company, and the Plaintiff has not been paid pursuant to the terms of the invoices
   7

   8   identified in Exhibit D, Principals have each breached their fiduciary duties under
   9   PACA.
  10
             102. Because the Principals were each either in control or were in a position
  11

  12   to control Company, and Principals each failed to ensure that there were, at all times,
  13   sufficient assets available to satisfy all of Company’s obligations to Plaintiff, and
  14
       others, as unpaid Produce suppliers, Principals have each breached their fiduciary
  15

  16   duties under PACA.
  17         103. As officers, directors, or shareholders of the Company, the Principals
  18
       were each in a position to exercise judgment, discretion or control over the
  19

  20   Company’s operations and its financial dealings, which included, inter alia, ensuring
  21
       that the Company neither acted nor failed to act in any manner that could result in
  22
       the diversion of PACA Trust Assets or that could prejudice or impair the ability of
  23

  24   the Company’s unpaid Produce suppliers, such as the Plaintiff herein, to recover
  25
       money owed to each of them in connection with their respective Produce transactions
  26
       with the Company.
  27

  28
                                                  22
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 23 of 34 Page ID #:23



   1         104. The Principals each continue to hold any and all PACA Trust Assets
   2
       having come into their individual or collective possession as trustees for the
   3

   4   Plaintiff’s beneficial interest in the PACA trust.

   5         105. Upon information and belief, during the Sales Period, Principals each
   6
       knew or should have known that the Company lacked the ability to pay its bills as
   7

   8   they fell due in the ordinary course of business and was otherwise insolvent.
   9         106. Because the Principals were each either in control or in a position to
  10
       control Company, and Principals each failed to counteract or obviate the decisions of
  11

  12   Company not to pay Plaintiff, Principals have each breached their fiduciary duties
  13   under PACA.
  14
             107. Because Principals each controlled or were in a position to control
  15

  16   Company, and Company failed to remit to Plaintiff any of the proceeds Company
  17   received from its sale of the Produce identified in Exhibit D, Principals have each
  18
       breached his fiduciary duties under PACA.
  19

  20         108. Principals are each personally liable to Plaintiff, which liability is joint
  21
       and several with Company and the other Principals, for their respective breaches of
  22
       fiduciary duties under PACA in an amount not less than $453,854.45, plus further
  23

  24   interest, costs of handling, storage, and disposition of distressed Produce, and costs
  25
       of collection, including attorneys’ fees, incurred in this action, to be satisfied from
  26
       the Principals’ personal assets.
  27

  28   WHEREFORE, Plaintiff prays for judgment as set forth below.
                                                  23
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 24 of 34 Page ID #:24



   1                              COUNT VI
   2              INTERFERENCE WITH RECEIPT OF TRUST ASSETS
                                 PRINCIPALS
   3

   4         109. Plaintiff re-alleges paragraphs 1 through 108 as though fully set forth

   5   herein.
   6
             110. The Principals are each officers, directors, or shareholders of the
   7

   8   Company.
   9         111. At all times relevant to this action, the Principals were each either in
  10
       control or in a position to control the PACA Trust Assets of the Company.
  11

  12         112. On information and belief, the Principals each caused the Company to
  13   commit a breach of the PACA trust by, inter alia, transferring PACA Trust Assets
  14
       from the Company to non-PACA trust beneficiaries in violation of his duties under
  15

  16   the PACA.
  17         113. Principals each knew or should have known, at the time the Company
  18
       transferred its PACA Trust Assets to non-PACA trust beneficiaries, Company lacked
  19

  20   the ability to pay its PACA trust creditors and was otherwise insolvent.
  21
             114. The Plaintiff is an unpaid supplier of Produce and, thus, a PACA trust
  22
       beneficiary who is entitled to immediate distribution of the Company’s PACA Trust
  23

  24   Assets by virtue of the unpaid invoices identified in Exhibit D.
  25
             115. On information and belief, persons or entities who are not PACA trust
  26
       beneficiaries received PACA Trust Assets subject to the Plaintiff’s trust claims
  27

  28   herein.
                                                 24
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 25 of 34 Page ID #:25



   1         116. Principals were each responsible for or in a position of responsibility for
   2
       overseeing, managing, and directing the Company’s use of its PACA Trust Assets.
   3

   4         117. In transferring PACA Trust Assets from the Company to non-PACA

   5   trust beneficiaries, the Principals each damaged that property and/or interfered with
   6
       its delivery to Plaintiff and other similarly situated PACA trust beneficiaries.
   7

   8         118. The Principals each failed to preserve the PACA Trust Assets for the
   9   benefit of the Plaintiff and other similarly situated PACA trust creditors.
  10
             119. The Principals each benefitted from Company’s transfer of PACA Trust
  11

  12   Assets from Company to non-PACA trust beneficiaries.
  13         120. As a direct result of the Principals’ interference with the PACA Trust
  14
       Assets and the delivery of the same to the Plaintiff, the Plaintiff has incurred damages
  15

  16   in an amount not less than $453,854.45, plus further interest, costs of handling,
  17   storage, and disposition of distressed Produce, and costs of collection, including
  18
       attorneys’ fees, incurred in this action, to be satisfied from the Principals’ personal
  19

  20   assets.
  21
       WHEREFORE, Plaintiff prays for judgment as set forth below.
  22
                                    COUNT VII
  23
                    PACA VIOLATION (UNFAIR TRADE PRACTICE):
  24                  BREACH OF EXPRESS OR IMPLIED DUTY
                                 7 U.S.C. § 499b(4)
  25
                             COMPANY & PRINCIPALS
  26
             121. Plaintiff re-alleges paragraphs 1 through 120 as though fully set forth
  27

  28   herein.
                                                  25
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 26 of 34 Page ID #:26



   1         122. As a dealer of Produce, Company possessed a duty to “perform any
   2
       specification or duty, express or implied, arising out of any undertaking in connection
   3

   4   with any [Produce] transaction” with Plaintiff and other similarly situated PACA

   5   trust beneficiaries.
   6
             123. As a dealer of Produce, Company possessed a duty to “make full
   7

   8   payment promptly” to Plaintiff and other similarly situated PACA trust beneficiaries.
   9         124. As a dealer of Produce, Company possessed a duty to “exercise
  10
       reasonable care and diligence in disposing of the produce promptly and in a fair and
  11

  12   reasonable manner.”
  13         125. As persons in control of Company, the Principals each also had the
  14
       duties and responsibilities set forth in the preceding paragraphs.
  15

  16         126. Company and Principals’ failure to pay Plaintiff for the Produce
  17   transactions identified in Exhibit D constitutes a violation of an express duty under
  18
       Section II of PACA.
  19

  20         127. Company and Principals’ failure to use reasonable care in disposing of
  21
       Plaintiff’s Produce (i.e., selling it to third parties and not paying Plaintiff for the
  22
       same) constitutes a violation of an express duty under Section II of PACA.
  23

  24         128. Company and Principals’ use or disposition of any funds or other PACA
  25
       Trust Assets in a manner that impairs or endangers the Company’s ability to faithfully
  26
       and promptly pay Plaintiff and other similarly situated PACA trust beneficiaries
  27

  28   constitutes a violation of an express duty under Section II of PACA.
                                                  26
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 27 of 34 Page ID #:27



   1         129. As a direct and proximate result of Defendants’ breaches of their express
   2
       and implied duties under PACA, Plaintiff has incurred damages in an amount not less
   3

   4   than $453,854.45, plus further interest, costs of handling, storage, and disposition of

   5   distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
   6
       action.
   7

   8   WHEREFORE, Plaintiff prays for judgment as set forth below.
   9                           COUNT VIII
  10        BREACH OF GOOD FAITH AND FAIR DEALING UNDER PACA
                         COMPANY & PRINCIPALS
  11

  12         130. Plaintiff re-alleges paragraphs 1 through 129 as though fully set forth
  13   herein.
  14
             131. As a commission merchant or dealer of Produce, Company and its
  15

  16   Principals each possessed a statutory duty to deal with Plaintiff pursuant to a standard
  17   of honesty in fact and were further obligated to observe commercial standards of fair
  18
       dealing in the Produce trade, which standard is defined, inter alia, in Section 2 of
  19

  20   PACA.
  21
             132. Company and its Principals each breached their obligation of good faith
  22
       and fair dealing by, among other things, receiving and accepting Produce from
  23

  24   Plaintiff on credit when the Principals each knew or should have known of the
  25
       Company’s insolvency; selling Plaintiff’s Produce to third parties and failing to pay
  26
       Plaintiff for the Produce shipments identified in Exhibit D; and, making false
  27

  28   statements or promises regarding payment to Plaintiff for said Produce transactions.
                                                  27
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 28 of 34 Page ID #:28



   1         133. As a direct and proximate result of Company and its Principals’
   2
       wrongful conduct, Plaintiff has been damaged in an amount not less than
   3

   4   $453,854.45, plus further interest, costs of handling, storage, and disposition of

   5   distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
   6
       action.
   7

   8   WHEREFORE, Plaintiff prays for judgment as set forth below.
   9                                 COUNT IX
  10             VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS
                                 CODE SECTION 17200
  11                           COMPANY & PRINCIPALS
  12
             134. Plaintiff re-alleges paragraphs 1 through 133 as though fully set forth
  13

  14   herein.
  15

  16
             135. Plaintiff suffered an economic injury from the actions of Company and

  17   Principals.
  18
             136. The economic injury or injuries suffered by Plaintiff was the result of
  19

  20   unfair business practices by Defendants, both Company and Principals.

  21         137. Company and Principals’ actions in violation of the various provisions
  22
       of the Perishable Agricultural Commodities Act articulated throughout this
  23

  24   Complaint caused Plaintiff to suffer the loss of monies, in an amount in excess of

  25   $453,854.45.
  26
             WHEREFORE, Plaintiff prays for judgment as set forth below.
  27

  28
                                                  28
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 29 of 34 Page ID #:29



   1                                      COUNT X
   2                                   COMMON COUNTS
                                       ACCOUNT STATED
   3                                      COMPANY
   4

   5         138. Plaintiff re-alleges paragraphs 1 through 137 as though fully set forth
   6
       herein.
   7

   8         139. Company owes money on an account states, as identified in Exhibit D.
   9         140. Company has not objected to the amount due to Sun Hong, either by
  10
       words or by conduct.
  11

  12         141. Company, by way of the Agreement attached hereto as Exhibit E
  13   promised to remit payment due to Sun Hong on the account.
  14
             142. Company has failed to pay Plaintiff in an amount not less than
  15

  16   $453,854.45, plus further interest, costs of handling, storage, disposition of distressed
  17   Produce, costs of collection and attorneys’ fees.
  18
       WHEREFORE, Plaintiff prays for judgment as set forth below.
  19

  20
                                   COUNT XI
  21                    COMMON COUNT: OPEN BOOK ACCOUNT
  22                               COMPANY

  23         143. Plaintiff re-alleges paragraphs 1 through 142 as though fully set forth
  24
       herein.
  25

  26         144. Plaintiff and Company entered in the Agreement attached hereto as

  27   Exhibit E.
  28
                                                   29
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 30 of 34 Page ID #:30



   1           145. Plaintiff kept an account of the debits and credits involved in the
   2
       transactions, as identified in Exhibit D.
   3

   4           146. Company owes Plaintiff $453,854.45, plus further interest, costs of

   5   handling, storage, disposition of distressed Produce, costs of collection and attorneys’
   6
       fees.
   7

   8           WHEREFORE, Plaintiff respectfully seeks the entry of an Order providing as
   9   follows:
  10
               A)    As to Count I: (i) entering an Order creating a common fund and/or
  11

  12   otherwise compelling the preservation of the Defendants’ PACA Trust Assets for the
  13   benefit of the Plaintiff and other similarly-situated PACA trust beneficiaries that
  14
       properly join in the instant action, (ii) entering an Order directing the Defendants to
  15

  16   immediately turn over to the registry of the Court all assets impressed with the PACA
  17   trust for the benefit of all unpaid trust beneficiaries such as the Plaintiff, (iii) entering
  18
       an order directing Company to cease and desist all business operations unless and
  19

  20   until the Court is completely satisfied that Company is properly capitalized, not
  21
       insolvent, and able to operate in compliance with PACA, and; (iv) entering a Final
  22
       Judgment in favor of Plaintiff and against the Defendants, jointly and severally, in the
  23

  24   current amount of not less than $453,854.45, plus further interest, costs of handling,
  25
       storage, and disposition of distressed Produce, and costs of collection, including
  26
       attorneys’ fees, incurred in this action;
  27

  28
                                                     30
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 31 of 34 Page ID #:31



   1         B)     As to Count II, entering a Final Judgment in favor of Plaintiff and
   2
       against the Defendants, jointly and severally, for failing to maintain the PACA trust,
   3

   4   in the current amount of not less than $453,854.45, plus further interest, costs of

   5   handling, storage, and disposition of distressed Produce, and costs of collection,
   6
       including attorneys’ fees, incurred in this action, less any actual recovery on other
   7

   8   Counts herein;
   9         C)      As to Count III, entering a Final Judgment in favor of Plaintiff and
  10
       against the Company, for failing to promptly pay Plaintiff, in the current amount of
  11

  12   not less than $453,854.45, plus further interest, costs of handling, storage, and
  13   disposition of distressed Produce, and costs of collection, including attorneys’ fees,
  14
       incurred in this action, less any actual recovery on other Counts herein;
  15

  16         D)     As to Count IV, entering a Final Judgment in favor of Plaintiff and
  17   against the Company for breach of contract in the current amount of not less than
  18
       $453,854.45, plus further interest, costs of handling, storage, and disposition of
  19

  20   distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
  21
       action, less any actual recovery on other Counts herein;
  22
             E)     As to Count V, entering a Final Judgment in favor of Plaintiff and
  23

  24   against the Principals, on a joint and several basis with the Company, for a breach of
  25
       their fiduciary duties to the PACA trust, in the current amount of not less than
  26
       $453,854.45, plus further interest, costs of handling, storage, and disposition of
  27

  28
                                                  31
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 32 of 34 Page ID #:32



   1   distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
   2
       action, less any actual recovery on other Counts herein;
   3

   4         F)     As to Count VI, entering a Final Judgment in favor of Plaintiff and

   5   against the Principals, on a joint and several basis with the Company, for tortious
   6
       interference with receipt of the PACA Trust Assets, in the current amount of not less
   7

   8   than $453,854.45, plus further interest, costs of handling, storage, and disposition of
   9   distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
  10
       action, less any actual recovery on other Counts herein;
  11

  12         G)     As to Count VII, entering a Final Judgment in favor of Plaintiff and
  13   against the Defendants, jointly and severally, for their breach of express or implied
  14
       duties under PACA in the current amount of not less than $453,854.45, plus further
  15

  16   interest, costs of handling, storage, and disposition of distressed Produce, and costs
  17   of collection, including attorneys’ fees, incurred in this action, less any actual
  18
       recovery on other Counts herein;
  19

  20         H)     As to Count VIII, entering a Final Judgment in favor of Plaintiff and
  21
       against the Defendants, jointly and severally, for their breach of their duty of good
  22
       faith and fair dealing under PACA, in the current amount of not less than
  23

  24   $453,854.45, plus further interest, costs of handling, storage, and disposition of
  25
       distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
  26
       action, less any actual recovery on other Counts herein; and
  27

  28
                                                  32
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 33 of 34 Page ID #:33



   1          I)    As to Count IX, entering a Final Judgment in favor of Plaintiff and
   2
       against the Defendants, jointly and severally, in the current amount of not less than
   3

   4   $453,854.45, plus further interest, costs of handling, storage, and disposition of

   5   distressed Produce, and costs of collection, including attorneys’ fees, incurred in this
   6
       action, less any actual recovery on other Counts herein; and all statutory fees awarded
   7

   8   for violation of California Business and Professions Code Section 17200.
   9          J)    As to Count X, entering a Final Judgment for Common Counts in favor
  10
       of Plaintiff and against the Defendants, jointly and severally in the current amount of
  11

  12   not less than $453,854.45, plus further interest, costs of handling, storage, and
  13   disposition of distressed Produce, and costs of collection, including attorneys’ fees,
  14
       incurred in this action, less any actual recovery on other Counts herein; and
  15

  16          K)    As to Count XI, entering a Final Judgment for Common Counts in favor
  17   of Plaintiff and against the Defendants, jointly and severally in the current amount of
  18
       not less than $453,854.45, plus further interest, costs of handling, storage, and
  19

  20   disposition of distressed Produce, and costs of collection, including attorneys’ fees,
  21
       incurred in this action, less any actual recovery on other Counts herein; and
  22
             L)     Providing such other and further relief as the Court deems appropriate
  23

  24   upon consideration of this matter.
  25

  26
  27

  28
                                                  33
Case 2:19-cv-10121-PSG-MAA Document 1 Filed 11/26/19 Page 34 of 34 Page ID #:34



   1   Dated: November 26, 2019
   2
       WALLACE JORDAN RATLIFF                    DIEMER & WEI, LLP
   3   & BRANDT LLC
   4
       By: Jason R. Klinowski, Esq.              By: Kathryn Diemer, Esq.
   5         Jason R. Klinowski, Esq.            Kathryn Diemer, Esq.
   6     (Pro Hac Vice Forthcoming)
                                                 Kathryn Diemer, Esq. (CA SBN
                                                 133977)
   7   800 Shades Creek Parkway                  DIEMER & WEI, LLP
       Suite 400                                 100 West San Fernando Street Suite
   8                                             555
       Birmingham, Alabama 35209                 San Jose, California 95113
   9   Tel: (205) 847-0371                       Tel: (408) 971-6270
       Fax: (205) 874-3287                       Email: kdiemer@diemerwhitman.com
  10
       jklinowski@wallacejordan.com              Local Counsel for Sun Hong Foods,
  11   Lead Counsel for Sun Hong Foods,
  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                            34
